Per Curiam,
The defendant moved to quash the indictment for two reasons, first, because the transcript did not show that the warrant was based on an information subscribed to; second, because he “ was not bound to appear for trial until the June session.”
The first objection cannot be sustained. The transcript shows that the defendant “ was arrested and brought before the mayor for a hearing charged upon the oath of Edward Vandegrift,” etc., and that after hearing the defendant entered bail for his appearance at court. This was sufficient to raise the presumption on the hearing of a motion to quash that the information was duly made and sworn to. Moreover the information was brought into court and was in due form.
The second reason goes to the question of the duty of the defendant “ to appear for trial ” at March sessions. Grant that he could not have been compelled to appear and that his recognizance could not have been forfeited if he had not appeared, he nevertheless did appear and was offered a postponement of the trial until the term at which, according to his own contention, it was his duty to appear and plead. He declined this offer and pleaded to the indictment, “ without prejudice ” it is true, but nevertheless he pleaded the general issue. If he had refused both to plead and to move for a continuance, a different question would be presented. Under the circumstances his complaint that he ought not to have been tried until June sessions is without merit of any kind.
The judgment is affirmed and the record is remitted to the court below to the end that the sentence be fully carried into effect.